DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings filed on are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims: the cooling heat exchanger, the blower, and the heating heat exchanger being arranged in order in a width direction of the vehicle and arranged parallel and in parallel with a dash panel of the vehicle, with the dash panel and the cooling heat exchanger being arranged parallel to each other to face each other as recited in base claim 1 and all claims depending therefrom (note that the drawings do not show the width direction of the vehicle, do not show a dash panel, and thus also do not show any of the above interrelationships with either the width direction of the vehicle or with the dash panel); and, the rotary shaft of the blower arranged in a back-and-forth direction of the vehicle as recited in claim 5 (note that the drawings do not show either a vehicle or the rotary shaft of the blower).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not avoid phrases which can be implied (i.e., “Disclosed is”) and because it does not avoid referring to the purported merits of the invention (i.e., “in order to remarkably reduce the width of the air .  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “wherein the cooling heat exchanger, the blower, and the heating heat exchanger are arranged in order in a width direction of the vehicle, and are arranged parallel with a dash panel of the vehicle, and wherein the dash panel of the vehicle and the cooling heat exchanger are arranged parallel with each other to face each other” in base claim 1 are generally indefinite with regard to the scope of protection sought, thus also rendering indefinite all claims depending from claim 1. In particular, all of the cooling heat exchanger, the blower, the heating het exchanger, and the dash panel are three-dimensional elements which additional do not have either an inherent shape or a predefined shape. Because only planar or linear elements can clearly be specified as being parallel to each other, it is not at all clear, as recited in the claims, which particular surfaces or portions of the three-dimensional blower and of the two three-dimensional heat exchangers are intended to be parallel to which particular 
The indeterminate terms “therein” and “thereof” as used throughout at least claim 2 further render indefinite the metes and bounds of protection sought by the claim and by all claims depending therefrom. The terms “therein” and “thereof” should either be deleted or be replaced with a direct recitation of the element(s) intended to be referenced thereby for improved clarity. 
The limitations “wherein air introduced into the air inlet passes through the cooling heat exchanger, the blower, and the heating core in order, and then, is discharged to the air outlet” at the end of claim 2 further render indefinite the metes and bounds of protection sought by the claim and by all claims depending therefrom because it is not clear whether the aforementioned process-type limitations in the instant apparatus claims are supposed to be limiting or not limiting. In particular, it is not clear whether, if an apparatus is assembled which has all of the structural elements of the instant inventive air conditioner, this assembled apparatus would infringe the apparatus claim upon assembly or only if and when placed into operation in accordance with the aforementioned process-type limitations. Recommend replacing the aforementioned process-type limitation with either more straightforwardly recited 
	There is also insufficient antecedent basis in the claims for the limitation “the heater core” [claim 2, line 10; claim 6, lines 8-9].
The limitations “for inhaling indoor air” and “for inhaling outdoor air” in claim 3 are idiomatically informal as written potentially due a translation issue and thus also not clear and should be replaced with more idiomatically correct equivalent limitations.
Also, with regard to claim 3 as written, it is not clear whether the “indoor and outdoor air door” is intended to reference two doors, one for indoor air and the other for outdoor air, or only one door for both indoor air and for outdoor air in the alternative.
It is not clear which direction(s) are intended to be encompassed by the limitations “in a back-and-forth direction of the vehicle” at the end of claim 5, again due to a potential idiomatic informality (i.e., “in a back-and-forth direction”), thus further rendering the claim indefinite with regard to the scope of protection sought thereby. 
Any claim not specifically referenced is rejected at least as depending from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best can be understood in view of the indefiniteness of the claims, claims 1 through 4 and 6 through 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Denso Corporation (DE 11 2016 001 027 T5; published December 21, 2017).
Denso Corporation (i.e., Figures 1 and 2) discloses a vehicular air conditioner 10 essentially as claimed, comprising, for example: a cooling heat exchanger/evaporator 16, a blower 21/22, and a heating heat exchanger/heater 18 all arranged in a width direction of a vehicle (i.e., side to side) with each generally having at least one surface facing (and thus parallel to, at least as broadly interpreted as required for pending claims) some surface of the dash panel of the vehicle; the cooling heat exchanger/evaporator 16 being disposed in an evaporator unit/evaporator portion of casing/housing 12 and having an air inlet (i.e., via filter 29), the heating heat exchanger/heater 18 being disposed in a heater unit/heater portion of casing/housing 12 and having an air outlet (i.e., one of outlets 125 and 126), and the blower 21/22 being disposed in a blower unit/blower portion of casing/housing 12; the air inlet comprising an indoor air inlet 122 and an outdoor air inlet 123, as well as an indoor and outdoor air door 28; a condensate water drain 127a disposed inside the evaporator unit/evaporator portion of the casing/housing 12; the heater unit/heater portion of casing/housing 
The reference thus reads on the claims.
Alternately for claims 1 and 2 and as best can be understood in view of the indefiniteness of the claims, claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (Pub. No. US 2016/0221414 A1).
Nakamura et al. (especially Figure 8) discloses a vehicular air conditioner essentially as claimed, comprising, for example: a cooling heat exchanger/evaporator 40, a blower 30, and a heating heat exchanger/heater 50 all arranged in a width direction of a vehicle (i.e., from side to side, right to left) in order with each generally having at least one surface facing (and thus parallel to, at least as broadly interpreted as required for pending claims) some surface of the dash panel of the vehicle; the cooling heat exchanger/evaporator 40 being disposed in an evaporator unit/evaporator portion of casing/housing and having an air inlet corresponding to inlet surface 40b and 
The reference thus reads on the claim.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763